PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Xerion Advanced Battery Corporation
Application No. 17/496,683
Filed: 17 Sep 2021
For: ULTRAFAST ELECTROPLATING OF CARBON AS A COATING AGENT FOR LITHIUM ION BATTERY APPLICATIONS
:
:
:
:	DECISION ON PETITION
:
:
:

This is a decision on the “PETITION FOR RECONSTRUCTION OF APPLICATION LOST BY USPTO—ALTERNATIVE PETITION TO ACCORD EARLIER FILING DATE TO REPLACEMENT APPLICATION” filed November 23, 2021, which is treated as a petition under 37 CFR 1.182.

The petition is GRANTED.

The application papers for the above-identified application were deposited October 7, 2021. Petitioner asserts that the application papers filed herein were electronically filed September 17, 2021, and assigned Application No. 17/478,781. Petitioner asserts the earlier-filed application cannot be found in PAIR, however, and the USPTO is unable to locate the application documents. Petitioner asserts it was informed by the USPTO that there was a server error on September 17, 2021 that resulted in the documents being lost. Petitioner requests that the Office either reconstruct the earlier application, Application No. 17/478,781, or, if the files of the prior-filed application cannot be located, accord the subject application a filing date of the date the original submission was received at the USPTO: September 17, 2021.

A review of the record reveals that that the Image File Wrapper for Application No. 17/478,781 indicates no application papers were received September 17, 2021. The subject petition is accompanied by a copy of an Acknowledgement Receipt, dated September 17, 2021. The Acknowledgement Receipt indicates receipt of a specification, claims document, and abstract, but does not indicate a page count for these documents. The Acknowledgement Receipt further indicates receipt of eight (8) sheets of an application data sheet (ADS), 11 sheets of drawings, and two (2) pages of a fee worksheet.

Petitioner asserts “[t]he undersigned hereby certifies that U.S. Patent Application Serial Number 17/496,683 filed on October 7, 2021 is a duplicate of U.S. Patent Application Serial Number 17/478,781 filed on September 17, 2021.”

Section 502.05(I)(C) of the Manual of Patent Examining Procedure1 states, in pertinent part,

If the official version of any document received by EFS-Web is lost, damaged, or rendered unreasonable and if it cannot be recovered from the stored files received by electronic submission, then the user will be promptly notified. Such events are expected to be rare. In that situation the user may have to resubmit any lost document and petition for the original filing date. The user would be required to present: ( 1) the Electronic Acknowledgement Receipt; (2) a copy of the missing files as submitted; and (3) a signed petition accompanied by a statement stating that the attached files are the same as those originally submitted and mentioned in the Electronic Acknowledgement Receipt for that application number ( e.g., a petition under 37 CFR l.53(e) or 1.182 with the appropriate petition fee under 37 CFR 1. l 7(f)).

The application papers, purported to have been filed September 17, 202l, are not visible in either Private PAIR or the USPTO's electronic filing records. Accordingly the papers are appropriately considered as unreadable and unrecoverable. As noted above a copy of an Acknowledgement Receipt is provided but does not list the page counts for the specification, claims, and abstract. However, the Office was able to obtain a copy of the EFS -Web support page of the digital Electronic Filing System receipt for the papers filed September 17, 2021, showing the page counts for the specification claims, and abstract, despite the page count not being present on the copy of the Electronic Filing Receipt received at filing by applicant. A copy of the EFS-Web support page for Application No. 17/478,781, which describes the files received September 17, 2021, in Application No. 17/478,781 is attached to this decision as a courtesy.

Petitioner's statement that the subject application, filed October 7, 2021, is a duplicate of the papers filed September 17, 2021 in Application No. 17/478,781 is being construed as a statement that the attached files are the same as those originally submitted and mentioned in the Acknowledgement Receipt for Application No. 17/478,781. Petitioners must inform the Office if this is an incorrect interpretation.
 
Upon review, the original files submitted September 17, 2021 have not been located. However, under the circumstances of this case, petitioner has provided a sufficient showing that the papers received October 7, 2021 in the subject application are the same files that were previously filed September 17, 2021 in Application No. 17/478,781 but were lost after receipt in the USPTO as a result of an EFS-Web system error. As such, it is appropriate to according the subject application a filing date of September 17, 2021. 

Petitioner asserts that no fee is due but asks that any required fees be charged to counsel's deposit account. As noted in MPEP § 502.0S(l)(C) above a petition under 37 CFR l.53(e) or 1.182 accompanied by the petition fee under 37 CPR 1.17(f) is required to accord the original filing date. As such, the petition fee is required and has been charged to counsel's deposit account as authorized.
 
The application is referred to the Office of Patent Application Processing (OPAP) for correction of the filing date to September 17, 2021 and for further processing.

/DOUGLAS I WOOD/Attorney Advisor, OPET                                                                                                                                                                                                        

Encl: EFS-Web Support Page, Application No. 17/478,781


    
        
            
        
            
        
            
    

    
        1 See Section C of the Legal Framework for Patent Electronic System (Oct. 23, 2019) posted on the USPTO Website at https://www.uspto.gov/patents-application-processing/filing-online/legal-framework-efs-web.